DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 10/07/2021 has been entered and made of record.

Withdraws Objection to the Claim
Applicant's arguments see remarks page 10-11, filed 10/07/2021, with respect to Claim 2 have been fully considered and are persuasive.  The objections to the Claim 2 have been withdrawn. 
Examiner withdraws the previously made objection.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Aubrey Y. Chen (Reg. No. 68,753) on October 29, 2021. 

The application has been amended as follows: 
Please replace claims 1, 17 and 33 as follows:

1.	A system for real-time monitoring traffic in a predetermined location; the system comprising: 
an image capture unit arranged for capturing a pixel image of traffic in the predetermined location;
a processor arranged for:
identifying and classifying the or each object within the image via a neural network process using the pixel data to generate an object type;
determining a location co-ordinate for the or each object type;
linking the or each object with corresponding objects in subsequent or preceding frames;
creating an array of object type and location co-ordinates over time;
a communications unit arranged for communicating the array of object type and location co-ordinates with an end user; and
a feedback unit arranged for producing a representation of the object type and location co-ordinates to enable the end user, in use, to determine information relating to the traffic in the predetermined location,
wherein the identifying and classifying comprises:
combining information from multiple pixels in the pixel image,

wherein the image capture unit and the processor are on the same device mounted on powered street furniture,
wherein the object type is a cyclist within multimodal traffic, and
wherein the processor uses a graphical processing unit or tensor processing unit in order to accelerate computation of the or each neural network.


17.	(Currently Amended) A method of monitoring traffic in a predetermined location; the method comprising:
capturing a pixel image of traffic in the predetermined location;
identifying and classifying the or each object within the image via a neural network process using the pixel data to generate an object type;
determining a location co-ordinate for the or each object type;
linking the or each object with corresponding objects in subsequent or preceding frames;
creating an array of object type and location co-ordinates over time;
communicating the array of object type and location co-ordinates with an end user; 

mounting a device for capturing the pixel image and processing the image on a lamp column or other powered street furniture; and
accelerating computation of the neural network process using a graphical processing unit or tensor processing unit,
wherein operation of the neural network process comprises:
a setup phase in which a plurality of images from an initial image set are converted into an initial labeling set,
a training phase in which the neural network generates labels for a batch of images taken from the initial image set, and in which the generated labels are compared to the initial labeling set to calculate error and to adjust parameters of the neural network, and
an operational phase in which the pixel image is input to the neural network and assessed by the neural network, resulting in a label for the or each object in the pixel image, and
wherein the object type is a cyclist within multimodal traffic.


33.	A system for real-time monitoring traffic in a predetermined location, the system comprising:
an image capture unit for capturing a pixel image of traffic in the predetermined location;

using a neural network to identify and classify at least one object in the pixel image by:
combining information from multiple pixels in the pixel image,
simplifying the information over a plurality of layers by identifying, in one or more lower layers in the plurality of layers, simple features in the pixel image, identifying, in one or more medium layers in the plurality of layers, components of the at least one object based on the simple features, and generating, in one or more higher layers in the plurality of layers, an object type for the at least one object based on the components,
determining a location coordinate for the object type,
linking the at least one object with corresponding objects in subsequent or preceding frames, and
creating an array of object type and location coordinates over time;
a communications unit for communicating the array of object type and location coordinates with an end user; and
a feedback unit for producing a representation of the object type and location coordinates to enable the end user, in use, to determine information relating to the traffic in the predetermined location,
wherein the image capture unit and the processor are on the same device mounted on powered street furniture,
wherein the object type is a cyclist within multimodal traffic, and
wherein the processor uses a graphical processing unit or tensor processing unit in order to accelerate computation of the or each neural network.

Please cancel the claims  6, 12, 16, 23 and 28.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to METHOD AND SYSTEM FOR ANALYZING THE MOVEMENT OF BODIES IN A TRAFFIC SYSTEM.

Prior art was found and applied in the previous actions (See office action mailed on 08/09/2021). Glier et al. (US20020054210A1), Miao (US20090195653A1), Robinson (US8825350B1) and Xu et al. (US20100076915A1) each discloses a different claim limitations of amended independent claim 1.  Further, a new additional prior art Mones et al. (US20170154314A1) (hereinafter Mones) discloses the amended claim limitations as follow:
wherein the identifying and classifying comprises: combining information from multiple pixels in the pixel image, simplifying the information over a plurality of layers by first identifying simple features in the pixel image, the simple features comprising gradients, contours, edges, or lines, then identifying components of the or each object based on the simple features, and then generating the object type for the or each object based on the components.[i.e. Fig. 3, Para 0046]
Features of claim 1 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art 

Regarding independent Claims 17 and 33, the claim limitations of claim 17 and 33 are analogous to independent claim 1 limitations and therefore, allowed on the same premise. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-2, 4-5, 8-11, 14-15, 17-18, 20, 25, 30, 33-35 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488